Citation Nr: 0827316	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for right-
sided Bell's palsy, currently rated as 30 percent disabling.

2.  Entitlement to an effective date prior to June 10, 2005, 
for a 30 percent disability rating for right-sided Bell's 
palsy.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The record reflects that the veteran was diagnosed with 
tinnitus and hyperacusis on VA examination in September 2005.  
The VA examiner attributed these conditions to the veteran's 
service-connected Bell's palsy.  In the Board's opinion, the 
record raises the issues of entitlement to service connection 
for tinnitus and hyperacusis on a secondary basis.  These 
claims are referred to the RO for appropriate action.
 

FINDINGS OF FACT

1.  The veteran's right-sided Bell's palsy is disfiguring and 
is manifested by complete paralysis of the seventh (facial) 
cranial nerve and lagophthalmos of the right eye.

2.  It was not factually ascertainable that the veteran was 
entitled to a 30 percent disability rating for Bell's palsy 
prior to June 10, 2005.


CONCLUSIONS OF LAW

1.  The veteran's right-sided Bell's palsy warrants a 30 
percent rating for complete paralysis of the seventh 
(cranial) nerve, a 10 percent rating for unilateral 
lagophthalmos, and a 50 percent rating by analogy to 
disfiguring scarring.  38 U.S.C.A. §  5110 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.84a, Diagnostic Code 6022, 4.118, 
Diagnostic Code 7800, 4.124a, Diagnostic Code 8207 (2007).

2.  The criteria for disability rating higher than 10 percent 
for right-sided Bell's palsy were not met prior to June 10, 
2005.  38 U.S.C.A. §  5110 (West 2002); 38 C.F.R. § 3.400(o) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a May 2006 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include statements from 
employers concerning the impact of the disability on the 
veteran's employment and statements from persons concerning 
their observations of how the disability has affected the 
veteran.  In addition, the letter provided the veteran with 
the specific criteria for rating his disability.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claims.  There is no indication or reason 
to believe that any ultimate determination of the originating 
agency would have been different had complete notice been 
provided at an earlier time.  

The Board notes that the veteran has been afforded an 
appropriate fee-basis examination and that service treatment 
records and other pertinent medical records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2007).  With 
regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2007); see also 38 C.F.R. § 3.155(a) 
(2007).  The Board further notes that VA has constructive 
knowledge of documents generated by VA medical facilities 
even if such records are not physically part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one ear from the date 
of mailing of notice of the decision.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 
20.302 (2007).  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a) (2007).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Increased Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right-sided Bell's palsy.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's right-sided Bell's palsy currently is evaluated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8207.  A 30 percent disability rating, which is 
warranted for complete paralysis of the seventh (facial) 
cranial nerve, is the maximum schedular rating available 
under this code.  Accordingly, a disability rating higher 
than 30 percent for right-sided Bell's palsy is not available 
under Diagnostic Code 8207.

The Board has considered whether the veteran may be entitled 
to a higher disability rating under any other applicable 
diagnostic codes.  In this regard, the Board notes that the 
veteran complained that he was unable to blink or close his 
right eye on fee-basis examination in September 2005.  He 
stated that his right eye often was dry and that he developed 
mucous build-ups in the eye which obscured his vision and 
interfered with his ability to drive.  He also stated that he 
wore a sleeping mask at night and sunglasses outside to 
protect his eye from painful sunlight.  After physically 
examining the veteran, the examiner diagnosed lagophthalmos, 
a condition he attributed to the veteran's Bell's palsy.  In 
addition, the examiner stated that the veteran's Bell's palsy 
was disfiguring because it produced an extreme discrepancy 
between the right and left sides of his face.

Based on this medical evidence, the Board has concluded that 
the veteran is entitled to a separate 10 percent rating for 
lagophthalmos under 38 C.F.R. § 4.84a, Diagnostic Code 6022 
(2007).  The medical evidence establishes that the veteran's 
lagophthalmos is unilateral, and Diagnostic Code 6022 
provides that a 10 percent rating is warranted for unilateral 
lagophthalmos.  A higher rating of 20 percent is not 
warranted since the veteran's lagophthalmos is not bilateral.

The Board also has concluded that the veteran is entitled to 
a separate disability rating of 50 percent for the facial 
disfigurement produced by his Bell's palsy.  Since no 
diagnostic code specifically addresses this aspect of the 
veteran's disability, the Board will evaluate it by analogy 
under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007), which 
pertains to disfigurement of the head, face, or neck.

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or if there are four or five characteristics of 
disfigurement.  The maximum schedular evaluation of 80 
percent is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or if there are six or 
more characteristics of disfigurement.

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are: (1) A scar five or more 
inches [13 or more centimeters (cm.)] in length; (2) A scar 
at least one-quarter inch (0.6 cm.) wide at widest part; (3) 
The surface contour of the scar is elevated or depressed on 
palpation; (4) The scar is adherent to underlying tissue; (5) 
The skin is hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Here, the veteran does not exhibit any of the eight 
characteristics of disfigurement, and there is no visible or 
palpable tissue loss.  However, the September 2005 fee-basis 
examination report, which includes an enlarged photograph, 
reflects that there is gross distortion or asymmetry of two 
features or paired sets of features of the veteran's face.  
Specifically, his forehead does not wrinkle on the right side 
and his lips are asymmetrical.  Accordingly, the Board finds 
that a separate 50 percent rating is warranted for facial 
disfigurement under Diagnostic Code 7800.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's disability warranted disability ratings higher than 
those granted herein.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected Bell's palsy.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the currently assigned disability ratings.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Earlier Effective Date

The veteran contends that an earlier effective date is 
warranted for an increased disability rating for his right-
sided Bell's palsy.  He maintains that the disability has 
warranted a 30 percent evaluation since July 3, 1992, the 
date service connection was granted.  After careful 
consideration, however, the Board finds that the appropriate 
effective date for the increased disability rating for the 
veteran's disability is not earlier than June 10, 2005.

In an unappealed November 1992 rating decision, the veteran 
was granted service connection and a 10 percent rating for 
right-sided Bell's palsy, effective July 3, 1992.  The 
veteran did not appeal this decision and has not alleged CUE 
in the decision.  Therefore, the Board cannot review the 
factual determination made by the RO in assigning the 10 
percent evaluation in November 1992.

The Board has reviewed the claims file for any medical 
evidence pertinent to the level and severity of the veteran's 
Bell's palsy between the time of the November 1992 rating 
decision and June 10, 2005, the date on which his claim for 
an increased disability rating was received.  However, the 
record contains no pertinent evidence.  The evidence does not 
show and the veteran has not alleged that his entitlement to 
an increased rating arose during the one-year period prior to 
the receipt of the claim for an increased rating.  
Accordingly, his claim for an earlier effective date cannot 
be granted.


ORDER

The Board having determined that the veteran's right-sided 
Bell's palsy warrants a 30 percent rating for impairment of 
the 7th cranial nerve, a separate10 percent rating for 
unilateral lagophthalmos and a separate 50 percent rating by 
analogy to disfiguring scarring, the benefit sought on appeal 
is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to an effective date prior to June 10, 2005, for 
the assignment of an increased disability rating for right-
sided Bell's palsy is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


